UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1796


MARQUETTE BRADLEY,

                      Plaintiff – Appellant,

          v.

JOHNSON & JOHNSON; AMGEN; JANSSEN BIOTECH,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00092-JCC-IDD)


Submitted:   September 11, 2012       Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marquette Bradley, Appellant Pro Se. Jon M.         Talotta,   HOGAN
LOVELLS US LLP, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marquette Bradley appeals the district court’s order

denying his complaint alleging wrongful death without prejudice.

We   have    reviewed   the   record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Bradley v. Johnson & Johnson, No. 1:12-cv-00092-JCC-IDD

(E.D. Va. May 30, 2012).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the   court   and   argument     would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                       2